Advisory Action
	This action is in response to Applicant’s arguments and claim amendments submitted 02/05/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Amendments:
	The claim amendments submitted 02/05/2021 have been entered as the limitations are to narrow the dyed material to keratinous, which was previously addressed as claim 2 in the final office action dated 11/13/2020.
	Response to Arguments/Declaration:
	The unexpected results and declaration submitted 02/05/2021 will not be entered as Applicant has not provided a good and sufficient reason why the affidavit or other evidence is necessary and was not earlier presented.  Applicant has stated that the final rejection contained new grounds of rejection. Under further consideration the evidence is not considered timely as the non-final rejection dated 05/27/2020 contained a rejection over the FR 2 937 543 and thus was previously presented.  Applicant’s evidence is not considered timely and therefore not entered.  See CRF 1.116(e). 
	Applicant argues the ‘543 publication teaches a very large number of compounds and would have no reason to conceive and make a method of combatting color loss from dyed material using a composition containing precisely the compound of formula I.  Applicant argues the key obviousness inquiry is “whether it would have been obvious to one of ordinary skill in the relevant art to make the claimed invention as a whole, i.e. to 
	In response, the ‘543 publication teaches a structure overlapping with the instant claim wherein R1 is taught to be linear hydrocarbon radical containing 1-30 carbon atoms, more specifically 6 to 30 carbon atoms and R2 is taught to be hydrogen (page 2, first paragraph, page 2 last paragraph).  The process for protecting the color of artificially dyed keratin fibers from washing consists of applying to said fibers one or more succinimidy esters of formula (I) (page 13, 4th paragraph).  Thus the method of use and the structure are taught by the ‘543 publication.  A number of different structures are taught by the ‘543 publication however the claimed stricture is immediately envisioned from the teachings and therefore renders the instant claim obvious.
	Applicant argues the present applications and copending patent applications are not actually patented and thus the provisional double patenting rejection is not ripe for actual rejection of any claim.
	In response, as Applicant has not presented any substantive arguments the double patent rejections are maintained for reasons of record.
	Examiner Contact Information:


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LMB/Examiner, Art Unit 1613                                                                                                                                                                                                        /DENNIS J PARAD/Primary Examiner, Art Unit 1612